EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Max Kaganov on 02/26/2021.




1. (Currently Amended) A method of datacasting comprising: 
receiving data, by a dashboard, from at least one of a plurality of sources;
managing the data, by the dashboard; sending the data, by the dashboard, to a broadcasting station; 
converting the data into broadcasting content, by at least one of the dashboard and the broadcasting station; and 

authorizing, by the dashboard, at least one of a plurality of receivers to receive the broadcasting content; and broadcasting the broadcasting content, from the dashboard or broadcasting station, to the at least one authorized receiver;
wherein managing the data, by the dashboard, further comprises prioritizing data from the plurality of sources, based on a priority status change performed at a source based on an input or keyword, the priority status change being performed by the source.  

2. (Original) The method of claim 1, further comprising: communicating, by at least one of the plurality of sources, with the dashboard via at least one of an implemented software and an equipment over at least one of a one-to-one network and a one-to-many broadcasting network.  



4. (Currently Amended) The method of claim [[3]] 1, further comprising: encrypting the broadcast content, by the dashboard, for the at least one authorized receiver before broadcasting, wherein the at least one authorized receiver is configured to decrypt the broadcast content after receiving the broadcast content.  

5. (Original) The method of claim 1, further comprising: authorizing, by the source, at least one of the plurality of receivers to receive the broadcasting content; and broadcasting the broadcasting content, from the dashboard or broadcasting station, to the at least one authorized receiver.  

6. (Original) The method of claim 5, further comprising: encrypting the broadcast content, by the dashboard, for the at least one authorized receiver before broadcasting; and sharing a decryption key between the source and the at least one authorized receiver for decrypting the encrypted broadcast content.  

7. (Original) The method of claim 1, wherein the at least one receiver receives the broadcast content via at least one of a low-power transmitter, an on-channel repeater, and a one-to-one network.  




9. (Original) The method of claim 8, wherein the first data input is at least one of a video, an audio, a text, an image, Metadata, a live data stream, a file, an alert, a notification, and an emergency alarm, and the second data input is at least one of a video, an audio, a text, an image, Metadata, a live data stream, a file, an alert, a notification, and an emergency alarm.  

10. (Original) The method of claim 1, wherein the data comprises video content, and wherein the video content is dynamically rerated, by the dashboard, to fit into available bandwidth before broadcasting.  

11. (Canceled)  

12. (Original) The method of claim 1, further comprising: implementing a mobile application on the at least one receiver to receive the broadcast content via a one-to-one network or a broadcasting network.  

13. (Original) The method of claim 1, wherein the dashboard is configured to receive specific data from the at least one source upon request.  


15. (Original) The method of claim 1, wherein the data includes video content. and wherein the video content is re-encoded and normalized using a video encoding format.  

16. (Canceled)  

17. (Currently Amended) A system for datacasting, comprising: 
a plurality of sources for generating data, a dashboard that receives, manages and sends the data, a broadcasting station that broadcasts the data via at least one of a one-to-many broadcasting network and a one-to-one network, and a plurality of receivers that receives the data, wherein the sources, the broadcasting station or the receivers communicate with the dashboard by at least one of an implemented software and an equipment via at least one of the one-to-one network and the one-to-many broadcasting network, wherein the data is converted into broadcasting content before broadcasting, and wherein the broadcasting content includes at least two of a video, an audio, a text, an image, Metadata, a live data stream, a file, an alert, a notification, and an emergency alarm; 
authorizing, by the dashboard, at least one of the plurality of receivers to receive the broadcasting content; and broadcasting the broadcasting content, from the dashboard or broadcasting station, to the at least one authorized receiver; and 
, the priority status change being performed by at least one source.  

18. (Previously Presented) The method of claim 1, further comprising causing data having a higher priority to be broadcast sooner or more frequently.  

19. (Previously Presented) The method of claim 1, further comprising allocating additional bandwidth to data having a higher priority. 
 
20. (New) The method of claim 1, wherein the source is a ranking official or a first responder.  

21. (New) The system of claim 17, wherein the source is a ranking official or a first responder.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Allowable Subject Matter
Claims 1-2, 4-10, 12-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “a dashboard that converts broadcast data into broadcast content and authorizing the broadcast content from the dashboard to one or more authorized receivers wherein the broadcast data is prioritized based on a status change performed by inputting keywords at one of the sources” in combination with the other limitation taken as a whole as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/           Examiner, Art Unit 2423